United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Bernardino, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-545
Issued: June 14, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 19, 2006 appellant filed a timely appeal from merit decisions of the Office
of Workers’ Compensation Programs’ dated March 7, April 25 and October 5, 2006, which
denied appellant’s claim for compensation for the period September 9 to November 6, 2005.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he was entitled to
wage-loss compensation for the period September 9 to November 6, 2005 causally related to his
accepted employment injury.
FACTUAL HISTORY
On September 7, 2005 appellant, then a 43-year-old modified carrier, filed an
occupational disease claim alleging that standing, lifting and carrying mail over the prior 15

years caused him to sustain knee problems, a torn meniscus and a floating knee cap. He alleged
that he first realized that the condition was related to his employment in April 2005.1
In a September 7, 2005 disability certificate from, Dr. Philip W. Lee, a Board-certified
family practitioner, advised appellant to remain off work until October 30, 2005 due to
significant knee pain. In a September 7, 2005 report, Dr. Robert Walter, a radiologist, stated that
an x-ray of the left knee showed mild degenerative spurring of the knee and prominent spurring
of the anterior tibial tubercle. In a report dated September 8, 2005, Dr. Lee noted that appellant
had a condition that required treatment and advised that he was temporarily off work until
October 30, 2005, “due to aggravation to the left knee due to work.” In an October 19, 2005
duty status report, he diagnosed knee pain and advised that appellant could not return to work as
his knee pains had worsened and were exacerbated by his work. In a December 16, 2005
disability certificate, Dr. Lee placed appellant off work from September 8, to November 6, 2005
due to chronic knee pain and advised that appellant’s type of work was increasing his symptoms.
On December 13, 2005 the Office accepted appellant’s claim for left knee sprain and
dislocation of the patella, left knee.2
In a December 20, 2005 duty status report, a physician whose signature is illegible,
diagnosed left knee pain and advised that appellant could return to work on December 20, 2005.
On December 22, 2005 appellant filed a Form CA-7, claim for compensation for the
period September 9 to November 6, 2005.
By letter dated January 3, 2006, the Office advised appellant that his claim for total
temporary disability was not payable for the period September 9 to November 6, 2005. The
Office requested additional medical evidence.
In a January 17, 2006 report, Dr. James R. Watson, a Board-certified orthopedic surgeon,
noted appellant’s history of injury and treatment which included arthroscopic surgery to the left
knee while in the military. He advised that this was followed by a Marquette procedure.
Dr. Watson noted that appellant began having increasing discomfort in the left knee
“spontaneous in origin” and he did not recall a specific injury. He indicated that appellant had
problems which included walking any distance, twisting, turning, pivoting, going up and down
stairs and getting out of chairs. Dr. Watson conducted an examination and noted findings which
included that appellant had full range of motion without effusion and no evidence of any
ligamentous instability on varus or rotary stress. He diagnosed left knee pain with a possible
tendon tear, quadriceps tendinitis, chronic in nature for the left knee. Dr. Watson advised that
appellant’s duties as a mail handler “seems” to aggravate his condition.
In a report dated January 23, 2006, Dr. Lee noted that he has treated appellant since 2002
for a left knee condition with chronic pain. He advised that appellant sustained a knee injury in
1

The record reflects that appellant was working in a light-duty position as a modified carrier performing window
clerk duties. Appellant alleged that he had an injury to his knee while in the military which was prior to his service
with the employing establishment.
2

Appellant stopped work on June 19, 2006.

2

1983, while in the military and that he had four surgeries, as a result. Dr. Lee stated that
appellant had severe left knee pain, which caused him to be unable to walk any distance, twist,
turn or pivot and that appellant was unable to work from September 9 to November 6, 2005.
By decision dated March 7, 2006, the Office denied appellant’s claim for compensation
on the basis that the medical evidence failed to support that he was totally disabled as a result of
any objective factors related to his accepted work injury.
By letter dated April 2, 2006, appellant requested reconsideration. He alleged that he
believed that his job contributed to the decline of his knee. Appellant alleged that his job
included standing for long periods of time, as well as bending, standing, stooping and lifting
packages, which caused his problems with his knee. He alleged that he was taken off work by
his physician and his employer did not have light-duty work available. Appellant also alleged
that his employer did not honor or accommodate his work restrictions and he was off work due
to pain.
In a March 28, 2006 report, Dr. Watson, noted that he last saw appellant on
February 16, 2006. He advised that diagnostic testing suggested that “there may not be anything
going on.” Dr. Watson noted that appellant was in need of an arthroscopy of the left knee with a
mini arthrotomy in the area of tenderness over the lateral aspect of the knee and opined that he
could not “give an accurate diagnosis without the above mentioned surgical procedure.”
In a March 29, 2006 report, Dr. Lee noted that appellant was “given an off work notice
from September 6 through October 27, 2005 secondary to his left knee pain.”
By decision dated April 25, 2006, the Office denied modification of the March 7, 2006
decision.
On July 24, 2006 appellant requested reconsideration.
In an April 19, 2006 report, Dr. Leisure Yu, a Board-certified orthopedic surgeon, noted
appellant’s history of injury and treatment and conducted a physical examination. He diagnosed
left knee chronic patellar dislocation and left knee chondromalacia of the patella. Dr. Yu opined
that 95 percent of appellant’s knee pain was a result of “nonindustrial trauma” and that 5 percent
of his present pain and discomfort was a result of “industrial trauma arising out of employment.”
He added that appellant was not disabled and could return to modified work of no pushing and
pulling over 10 pounds and limited standing, walking and sitting. The Office also received
several progress reports from Dr. Yu dated after April 19, 2006. The Office also received an
April 19, 2006 duty status report from a physician whose signature is illegible who advised that
appellant could work with restrictions.
In a May 30, 2006 report, Dr. Watson, noted that appellant was diagnosed with chronic
quadriceps tendinitis of the left knee and suffered from chronic knee pain, swelling, tenderness
and weakness. He noted that these symptoms prevented him from performing his job duties on

3

October 27 through November 13, 2005 and March 3 to 12, 2006. Dr. Watson explained that the
condition of quadriceps tendinitis was not a subjective complaint but an objective finding.3
In a July 20, 2006 report, Dr. Lee noted that appellant was given an off-work note from
September 6 through October 27, 2005 secondary to persistent left knee pain, which caused him
to be unable to walk any distance, twist, turning, pivot the knee, stand or sit for prolonged
periods. He noted that appellant had intermittent swelling of the knee with pain and tenderness
and weakness. Dr. Lee indicated that light duty was recommended because of appellant’s
chronic knee condition. However, the employing establishment did not have light duty and
appellant elected to be off from work because of his medical condition during that time. Dr. Lee
noted that appellant’s x-rays showed degenerative spurring of the knee and prominent spurring
of the anterior tibial tubercle.
In an August 14, 2006 report, Dr. Yu diagnosed left knee patella dislocation, left knee
chondromalacia, left knee meniscus tear and post arthroscopy of the left knee with micro
fracture. He noted that appellant could return to modified work and opined that he had two
percent whole person impairment.
On August 15, 2006 appellant returned to modified duty for eight hours a day and on
August 25, 2006 he accepted a limited-duty job offer.
By decision dated October 5, 2006, the Office denied modification of its decision dated
April 25, 2006.
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act4 has the
burden of proof to establish the essential elements of his claim by the weight of the evidence,5
including that he sustained an injury in the performance of duty and that any specific condition
or disability for work for which he claims compensation is causally related to that employment
injury.6
As used in the Act, the term “disability” means incapacity, because of an employment
injury, to earn the wages the employee was receiving at the time of injury.7 When the medical
3

The Office received additional reports which postdated the period of disability and included a May 31, 2006
disability certificate from Dr. Yu advising that appellant would be off work from June 20 to August 20, 2006,
June 19, 2006 preoperative report, a June 20, 2006 operative report in which Dr. Yu performed left knee arthroscopy
and an attending physician’s report dated June 21, 2006 in which he advised that appellant was totally disabled from
June 20 to August 20, 2006, due to surgery on June 20, 2006.
4

5 U.S.C. §§ 8101-8193.

5

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

6

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

7

Richard T. DeVito, 39 ECAB 668 (1988); Frazier V. Nichol, 37 ECAB 528 (1986); Elden H. Tietze, 2 ECAB
38 (1948); 20 C.F.R. § 10.5(f).

4

evidence establishes that the residuals of an employment injury are such that, from a medical
standpoint, they prevent the employee from continuing in his employment, he is entitled to
compensation for any loss of wage-earning capacity resulting from such incapacity.8
Whether a particular injury causes an employee to become disabled for work and the
duration of that disability, are medical issues that must be proved by a preponderance of the
reliable, probative and substantial evidence.9 Generally, findings on examination are needed to
justify a physician’s opinion that an employee is disabled for work.10 The Board has held that
when a physician’s statements regarding an employee’s ability to work consist only of a
repetition of the employee’s complaints that he or she hurt too much to work, without objective
signs of disability being shown, the physician has not presented a medical opinion on the issue of
disability or a basis for payment of compensation.11 While there must be a proven basis for the
pain, pain due to an employment-related condition can be the basis for the payment of
compensation.12 The Board, however, will not require the Office to pay compensation for
disability in the absence of any medical evidence directly addressing the specific dates of
disability for which compensation is claimed. To do so would essentially allow employees to
self-certify their disability and entitlement to compensation.13
When employment factors cause an aggravation of an underlying condition, the employee
is entitled to compensation for the periods of disability related to the aggravation. When the
aggravation is temporary and leaves no permanent residuals, compensation is not payable for
periods after the aggravation has ceased.14
ANALYSIS
On December 13, 2005 the Office accepted appellant’s claim for dislocation of the
patella, left knee. The Office denied appellant’s claim for compensation on the basis that the
evidence of record failed to establish that he was totally disabled as a result of any objective
factors related to his accepted work injury. As noted, appellant bears the burden of proof in
establishing entitlement to such compensation.
In support of his claim for the period September 9 to November 6, 2005, appellant
submitted numerous disability certificates in which his physicians advised that he was disabled
from work. In a September 8, 2005 note, Dr. Lee indicated that appellant should be temporarily
off work until October 30, 2005 “due to aggravation to the left knee due to work.” In an
8

Bobby W. Hornbuckle, 38 ECAB 626 (1987).

9

Edward H. Horton, 41 ECAB 301 (1989).

10

See Dean E. Pierce, 40 ECAB 1249 (1989); Paul D. Weiss, 36 ECAB 720 (1985).

11

John L. Clark, 32 ECAB 1618 (1981).

12

Barry C. Peterson, 52 ECAB 120 (2000).

13

Fereidoon Kharabi, 52 ECAB 291 (2001).

14

See James L. Hearn, 29 ECAB 278 (1978); see also Raymond W. Behrens, 50 ECAB 221 (1999).

5

October 19, 2005 duty status report, he diagnosed knee pain and advised that appellant could not
return to work as his knee pain had worsened and was exacerbated by his work. In a
December 11, 2005 disability certificate which placed appellant off work from September 8 to
November 6, 2005 due to chronic knee pain and Dr. Lee noted that appellant’s type of work was
increasing his symptoms. In January 23 and March 29, 2006 reports, Dr. Lee noted that
appellant was unable to work from September 9 to November 6, 2005 and that he had treated
appellant since 2002 for a chronic left knee problem with chronic pain and referenced appellant’s
1983 military knee injury and the four resultant surgeries. On July 20, 2006 Dr. Lee placed
appellant off-work from September 6, through October 27, 2005 secondary to his persistent left
knee pain and advised that appellant was unable to walk any distance, twist, turning, pivot the
knee, stand or sit for prolonged periods. The Board notes that these reports are insufficient to
support the claimed periods of disability as Dr. Lee did not provide any rationale as to the cause
of appellant’s disability for which he recommended that appellant not work. This is particularly
important in light of his nonwork-related knee condition. Dr. Lee did not adequately explain
how appellant’s work duties contributed to his claimed disability or why it was not solely due to
his preexisting left knee condition.
In a January 17, 2006 report, Dr. Watson noted that appellant began having increasing
discomfort in the left knee “spontaneous in origin” and that appellant did not recall a specific
injury. He diagnosed left knee pain with a possible tendon tear, quadriceps tendinitis to the left
knee and advised that appellant’s duties as a mail handler “seems” to aggravate his condition.
Dr. Watson’s support for causal relationship is equivocal in nature and also he did not show an
awareness of appellant’s preexisting knee injury. As noted, appellant had a prior knee injury
which was not work related and Dr. Watson does not appear to be aware of this factor.15
Dr. Watson did not specifically address the claimed period of disability. Therefore, this report is
of limited probative value.
In a May 30, 2006 report, Dr. Watson, repeated his diagnoses and noted that appellant
had chronic knee pain, swelling, tenderness and weakness that prevented him from performing
his job duties on October 27 through November 13, 2005 and March 3 to 12, 2006. He
explained that the condition of quadriceps tendinitis was not a subjective complaint but an
objective finding. However, as noted above, Dr. Watson does not appear to be aware of the
nonwork-related injury. Furthermore, quadriceps tendinitis was not an accepted condition.
Dr. Watson did not address why appellant was totally disabled due to residuals of the accepted
employment injury. A claimant, for each period of disability claimed, has the burden of proving
by the preponderance of the reliable, probative and substantial evidence that he or she is disabled
for work as a result of the employment injury.16
The record contains other reports; however, they did not address whether appellant was
disabled from September 9 to November 6, 2005 due to the accepted employment injury and,
therefore, are not relevant to the claim for disability during this time frame. For example,

15

See Leonard J. O’Keefe, 14 ECAB 42, 48 (1962) (where the Board held that medical opinions based upon an
incomplete history or which are speculative or equivocal in character have little probative value).
16

Sandra D. Pruitt, 57 ECAB ___ (Docket No. 05-739, issued October 12, 2005).

6

Dr. Yu’s reports noted appellant’s status but did not address whether he was disabled from
September 9 to November 6, 2005 due to the accepted employment injury.
As appellant has submitted no other reasoned evidence supporting disability during the
period claimed or a change in the nature and extent of the light-duty requirements necessitated
by his employment injury,17 he has not met his burden of proof to establish entitlement to
compensation.
CONCLUSION
The Board finds that appellant failed to provide rationalized medical evidence
establishing that his claimed disability for the period September 9 to November 6, 2005 to the
present was causally related to his employment-related knee condition.
ORDER
IT IS HEREBY ORDERD THAT the decisions of the Office of Workers’
Compensation Programs dated October 5, April 25 and March 7, 2006 are affirmed.
Issued: June 14, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

17

See Terry R. Hedman, 38 ECAB 222, 227 (1986).

7

